Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erroneously vacated his original plea of guilty. Defendant has failed to provide transcripts of the October 4, 1994 plea hearing and the later proceeding on November 15, 1994 at which the court allegedly vacated the plea. Thus, appellate review of that contention is precluded (see, People v Cotton, 237 AD2d 943 [decided herewith]; People v Tucker, 102 AD2d 535, 539). There is no merit to the contention that the sentence following a plea entered July 13, 1995 is unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Fricano, J.—Attempted Burglary, 2nd Degree.) Present—Den-man, P. J., Pine, Lawton, Doerr and Balio, JJ.